ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgments
In the final rejection of April 27, 2022, Examiner objected to the Drawings under 37 CFR 1.83(a). In the reply, filed on June 13, 2022, Applicant amended Figures 1C-1D and added Figure 1D-1. Objection is withdrawn.
Examiner objected to the Drawings as failing to comply with 37 CFR 1.84(p)(4). Applicant amended Figures 1C-1D, added Figure 1D-1, and amended Specification (paragraph [0065]). Objection is withdrawn.
Examiner objected to the Disclosure. Applicant amended Specification (paragraph [0065]). Objection is withdrawn.
Examiner rejected claims 1 and 3 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, 24, 31, and 33 of U.S. Patent No. 9,352,096. 
	Examiner rejected claim 1 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of U.S. Patent No. 10,507,288. 
	The terminal disclaimer filed on June 13, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,352,096 and U.S. Patent No. 10,507,288 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Rejections are withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Denmead on June 30, 2022.
The application has been amended as follows: 

	Claim 4 (Cancelled)
	Claim 5 (Cancelled) 
	Claim 6 (Cancelled) 
	Claim 7 (Cancelled) 
	Claim 8 (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	In regards to independent claim 1, the prior art of record does not disclose or render obvious at the time the invention was made the combination of a syringe assembly having a reduced profile prior to use, as claimed, specifically including wherein upon the movement of the plunger head toward the proximal end of the syringe barrel, the conduit is fixed with respect to the syringe barrel.  
	Prestidge et al (US 6,746,420) teaches a syringe assembly (Figures 1-2) having a reduced profile prior to use, wherein upon the movement of the plunger head (seal 24) toward the proximal end of the syringe barrel (housing 12), the conduit (needle 28) moves with respect to the syringe barrel (Figures 1-2), thus not teaching that the conduit is fixed with respect to the syringe barrel. It would not have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the conduit, of the assembly of Prestidge et al, to be fixed with respect to the syringe barrel (such as in the orientation of Figure 2) upon the movement of the plunger head toward the proximal end of the syringe barrel, as such would prevent the conduit from piercing parenteral tissue so that the conduit and a catheter 32 could enter the parenteral tissue. The conduit of Prestidge et al must be movable with respect to the syringe barrel in order to first pierce parenteral tissue in the orientation of Figure 1, and then be retracted into the syringe barrel to prevent a needlestick to the user in the orientation of Figure 2.
	Thus, independent claim 1 is allowed. Dependent claim 3 is allowed by virtue of being dependent upon independent claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783